Exhibit 10.5

November 12, 2007

Union Square Partners, L.P.

230 Park Avenue South

New York, NY 10003

Attn: Craig A. Fisher

 

Re: Management Rights.

Dear Sir/Madam:

This letter will confirm our agreement that in connection with your purchase of
shares of Common Stock (the “Shares”) of NewStar Financial, Inc. (the “Company”)
pursuant to that certain Securities Purchase Agreement dated the date hereof by
and among the Company, Union Square Partners, L.P. (the “Investor”), and the
other purchasers identified on the signature pages thereto (the “Purchase
Agreement”), you will be entitled to the following contractual management
rights, in addition to any other rights you may have as a holder of the Shares:

1. The Investor will be entitled to consult with and advise management of the
Company on significant business issues, including management’s proposed annual
operating plans, and management will meet with you regularly during each year at
the Company’s facilities at mutually agreeable times for such consultation and
advice and to review progress in achieving said plans, provided, however, that
the Company, the Company’s management and the Company’s directors, officers,
employees, consultants and agents will have no affirmative duty to notify or
inform the Investor of the existence of any business issue, nor any affirmative
duty to seek the Investor’s advice or consultation in connection with any
business issue;

2. The Investor may examine the books and records of the Company and inspect its
facilities and may request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations, provided that access to highly confidential proprietary information
and facilities need not be provided; and

3. If the Investor is not represented on the Company’s Board of Directors (the
“Board”), the Company will give a representative of the Investor copies of all
notices, minutes, consents, and other material that it provides to its
directors; provided, however, that the Company reserves the right to exclude
such representative from access to any material or portion thereof if the
Company believes upon advice of counsel that such exclusion is reasonably
necessary to preserve the attorney-client privilege, to protect highly
confidential proprietary information or for other similar reasons. Upon
reasonable notice and at a scheduled meeting of the Board or such other time, if
any, as the Board may determine in its sole discretion, such representative may
address the Board with respect to the Investor’s concerns regarding significant
business issues facing the Company.

The Investor agrees, and any representative of the Investor will agree, to hold
in confidence and trust and not use or disclose any confidential information
provided to or learned by it in connection with its rights under this letter.



--------------------------------------------------------------------------------

The rights described herein will terminate and be of no further force or effect
upon the earlier to occur of (i) the consummation of the sale of the Shares
either pursuant to a registration statement filed by the Company under the
Securities Act of 1933, as amended (the “Securities Act”), or pursuant to Rule
144 (or other exemption from registration under the Securities Act), or (ii) the
date upon which the Investor ceases to hold at least fifty percent (50%) of the
Shares. The confidentiality provisions hereof will survive any such termination.

This letter may be executed in one or more counterparts, including counterparts
transmitted by facsimile or electronic transmission, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

Very truly yours, NEWSTAR FINANCIAL, INC. By:  

/s/ Timothy J. Conway

  Timothy J. Conway   Chief Executive Officer

 

UNION SQUARE PARTNERS, L.P. By:  

/s/ Craig Fisher

Name:   Craig Fisher Title:   General Counsel of Union Square Partners GP, Ltd.,
  its ultimate general partner

 

2